Exhibit 12.2 PUGET SOUND ENERGY STATEMENT SETTING FORTH COMPUTATIONS OF RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Years Ended December 31, Earnings Available For Fixed Charges: Pre-tax income: Income from continuing operations before income taxes $ AFUDC - equity ) AFUDC - debt ) Total $ ) $ Fixed charges: Interest expense $ Other interest Portion of rentals representative of the interest factor Total $ Earnings available for combined fixed charges $ Ratio of Earnings to Fixed Charges x x x x x
